DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to arguments filed 11/8/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 8 lines 7-11):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 8 line 12 to page 13 line 25):  Refer to the updated rejections below in view of amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al.
Referring to claim 21, Suzuki et al disclose in Figures 1-11 a method implemented by a WTRU (MS) comprising: 
Receiving a first (not specifically disclosed, by BS can transmit a first PDCCH transmission to MS via a common search space and a second PDCCH transmission to MS via a mobile-station-device-specific search space; refer to Kim et al rejection below) physical downlink control channel transmission (downlink control information transmitted on a PDCCH from BS to MS via a common search space) via a 
Determining a first value (CRC code) associated with a scrambling sequence (C-RNTI or CB-RNTI; a C-RNTI or CB-RNTI is a claimed “scrambling sequence” since a C-RNTI or CB-RNTI is used to scramble the CRC) associated with the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for contention based uplink transmission.  BS maps the downlink control information to the common search space (claimed “...via a common search space”) or mobile-station-device-specific search space.  So, MS determines the CRC code and how the CRC code is scrambled, wherein the CRC code is scrambled using a C-RNTI or CB-RNTI so the CRC code is associated with C-RNTI or CB-RNTI.
Descrambling the first physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the common search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has successfully been obtained.” (Section 0054).  
second (not specifically disclosed, by BS can transmit a first PDCCH transmission to MS via a common search space and a second PDCCH transmission to MS via a mobile-station-device-specific search space; refer to Kim et al rejection below) physical downlink control channel transmission (downlink control information transmitted on a PDCCH from BS to MS via a WTRU-specific search space) via a WTRU-specific search space.  BS transmits downlink control information on a PDCCH to MS via a mobile-station-device-specific search space.
Determining a second value (CRC code) associated with a scrambling sequence (C-RNTI or CB-RNTI; a C-RNTI or CB-RNTI is a claimed “scrambling sequence” since a C-RNTI or CB-RNTI is used to scramble the CRC) associated with the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for contention based uplink transmission.  BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “…via a WTRU-specific search space”).  Also, the claim does not differentiate between the claimed “first value” and the claimed “second value”.  So, MS determines the CRC code and how the CRC code is scrambled, wherein the CRC code is scrambled using a C-RNTI or CB-RNTI so the CRC code is associated with C-RNTI or CB-RNTI.
Descrambling the second physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the mobile-station-device-specific search space by 
Suzuki et al do not specifically disclose …receiving a first physical downlink control channel transmission via a common search space; determining a first value associated with a scrambling sequence associated with the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value associated with a scrambling sequence associated with the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.
Kim et al disclose in Figure 12 and Sections 0102-0123 wherein BS can transmit multiple PDCCH transmissions to MS, including a reference PDCCH 1201 and a linked PDCCH 1202.  “The first PDCCH (i.e. the reference PDCCH) can be defined in the common search space, and the second PDCCH (i.e., the linked PDCCH) can be defined in the UE -specific search space.” (Section 0123 lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …receiving a first physical downlink control channel transmission via a common search space; determining a first value associated with a scrambling sequence associated with the first first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value associated with a scrambling sequence associated with the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.  One would have been motivated to do so so BS can transmit multiple PDDCH transmissions to MS via the common search space and the UE-specific search space.  
Referring to claim 31, Suzuki et al disclose in Figures 1-11 a WTRU (MS) comprising a processor (control unit 103, which is a processor; Section 0130) configured to:
Receive a first physical downlink control channel transmission via a common search space.
Determine a first value associated with a scrambling sequence associated with the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space.
Descramble the first physical downlink control channel transmission.
Receive a second physical downlink control channel transmission via a WTRU-specific search space.
Determine a second value associated with a scrambling sequence associated with the second physical downlink control channel transmission being received via the WTRU-specific search space.
Descramble the second physical downlink control channel transmission.
Suzuki et al do not specifically disclose …receive a first physical downlink control channel transmission via a common search space; determine a first value associated with a scrambling sequence associated with the first physical downlink control channel transmission based on the first physical first physical downlink control channel transmission; receive a second physical downlink control channel transmission via a WTRU-specific search space; determine a second value associated with a scrambling sequence associated with the second physical downlink control channel transmission being received via the WTRU-specific search space; and descramble the second physical downlink control channel transmission.  Refer to the rejection of claim 21.
Claims 22-24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2012/0307777 to Pan et al, and in further view of U.S. Publication No. 2012/0182869 to Iwamura et al.
Referring to claims 22 and 32, Suzuki et al do not disclose wherein the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space; and wherein the second value is determined based on a RNTI and a scrambling parameter provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a C-RNTI or CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space (claimed “via the common search space”) or mobile-station-device-specific search space to transmit to MS, and then MS descrambles the downlink control information from the common search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information (claimed “the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a C-RNTI or CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “via the WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information (claimed “the second value is determined based on a RNTI and a scrambling parameter provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space”, wherein the C-RNTI or CB-RNTI is the claimed “RNTI” and the CRC code is the claimed “scrambling parameter”).  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.” (claimed “the second value is determined based on a RNTI … provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space; and wherein the second value is determined based on a RNTI and a scrambling parameter provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space.  One would have been motivated to do so since according to convention, a cell-id is used to determine a value in a PDCCH received via a common search, and a RNTI and scrambling parameter is used to determine a value in a PDCCH received via a WTRU-specific search space.  
Referring to claim 23, Suzuki et al do not disclose wherein the RNTI comprises a WTRU specific C-RNTI.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a C-RNTI or CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the RNTI comprises a WTRU specific C-RNTI.  One would have been motivated to do so since a C-RNTI is used to determine a value in a PDCCH received via a WTRU-specific search space.  
Referring to claim 24, Suzuki et al do not disclose wherein the higher layers comprise a RRC layer.
WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the higher layers comprise a RRC layer.  One would have been motivated to do so since the RRC layer of BS transmits downlink control information to MS.  
Referring to claim 33, refer to the rejection of claim 23 and claim 24.
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al, and in further view of U.S. Publication No. 2010/0034161 to Luo et al.
Suzuki et al do not disclose further comprising: demodulating the first physical downlink control channel transmission to generate first scrambled bits, wherein descrambling the first physical downlink control channel transmission is performed on the first scrambled bits; and demodulating the second physical downlink control channel transmission to generate second scrambled bits, wherein descrambling the second physical downlink control channel transmission is performed on the second scrambled bits.
first physical downlink control channel” and the claimed “second physical downlink control channel”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising: demodulating the first physical downlink control channel transmission to generate first scrambled bits, wherein descrambling the first physical downlink control channel transmission is performed on the first scrambled bits; and demodulating the second physical downlink control channel transmission to generate second scrambled bits, wherein descrambling the second physical downlink control channel transmission is performed on the second scrambled bits.  One would have been motivated to do so so that UE can descramble a PDCCH based on scrambled bits generated by demodulating the PDCCH.
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al, and in further view of U.S. Publication No. 2011/0075624 to Papasakellariou et al.
Suzuki et al do not disclose wherein each of the first physical downlink control channel transmission and the second physical downlink control channel transmission comprise respective E-PDCCH transmissions.
Papasakellariou et al disclose in Sections 0088-0097 that E-PDCCH provides an extension to PDCCH by providing more resources for data transmission and greater control channel flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each of the first physical downlink control channel transmission and the second physical downlink control channel transmission comprise respective E-PDCCH transmissions.  One would have been motivated to do so since E-PDCCH provides an extension to PDCCH.
Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2011/005168 to Ahn et al, and in further view of U.S. Publication No. 2012/0178360 to Park et al. 
Suzuki et al do not disclose further comprising: receiving RRC configuration information indicating frequency resources and timing information for attempting to decode the first physical downlink control channel transmission and the second physical downlink control channel transmission.
Ahn et al disclose in Sections 0087 and 0096 wherein BS transmits to UE, via RRC signals, information on the frequency block in which BS transmits the PDCCH to UE; the frequency block through which the PDCCH is transmitted is varied depending on time, so the frequency block which the corresponding user equipment tries decoding is also varied depending on time.  Also, Park et al disclose in Sections 0050, 0085, and 0105 wherein eNB transmits to RN, via RRC signals, information on the frequency domain and time domain in which eNB transmits the R-PDCCH to RN.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising: receiving RRC configuration information indicating frequency resources and timing information for attempting to decode the first physical downlink control channel transmission and the second physical downlink control channel transmission.  One would have been motivated to do so so that UE can receive via RRC signaling the frequency resources and timing information to decode a PDCCH.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. .
Suzuki et al do not disclose wherein the frequency resources are configured to be one of distributed or localized.
Lohr et al disclose in Figures 3,4 and Section 0041 that frequency resources can be distributed or localized.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the frequency resources are configured to be one of distributed or localized.  One would have been motivated to do so to make the system more flexible by supporting distributed frequency resources of localized frequency resources.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al, and in further view of U.S. Publication No. 2013/0301597 to Kim et al (support found in Provisional Application No. 61/436574).
Referring to claim 29, Suzuki et al do not disclose wherein the timing information comprises slot and symbol information.
Kim et al disclose in Sections 0122-0124 and Tables 4, 5, and 7 that timing information of a PDCCH includes slot and symbol information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the timing information comprises slot and symbol information.  One would have been motivated to do so to since timing information includes slot and symbol information so that UE can locate the slot and symbol of PDCCH.
Referring to claim 30, Suzuki et al do not disclose wherein the timing information further comprises a starting symbol for at least one of the first or second physical downlink control channel transmission.
wherein the timing information further comprises a starting symbol for at least one of the first or second physical downlink control channel transmission.  One would have been motivated to do so to since timing information includes a starting symbol for PDCCH so that UE can locate starting symbol of PDCCH.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al in view of U.S. Publication No. 2010/0240385 to Lohr et al, and in further view of U.S. Publication No. 2013/0301597 to Kim et al (support found in Provisional Application No. 61/436574).
Refer to the rejection of claim 28 and claim 29.
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2012/0307777 to Pan et al, and in further view of U.S. Publication No. 2012/0182869 to Iwamura et al.
Referring to claim 38, Suzuki et al disclose in Figures 1-11 a WTRU (MS) comprising a processor (control unit 103, which is a processor; Section 0130) configured to: 
Receive a physical downlink control channel transmission (downlink control information transmitted on PDCCH from BS to MS via a common search space or via a mobile-station-device-specific search space).  BS transmits downlink control information on a PDCCH to MS via a common search space or a mobile-station-device-specific search space.
Determine whether the physical downlink control channel transmission is received via a common search space or a WTRU-specific search space.  MS determines whether the downlink control 
Determine a value (CRC code) associated with a scrambling sequence (C-RNTI or CB-RNTI; a C-RNTI or CB-RNTI is a claimed “scrambling sequence” since a C-RNTI or CB-RNTI is used to scramble the CRC) associated with the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for contention based uplink transmission.  BS maps the downlink control information to the common search space (claimed “...via a common search space”) or mobile-station-device-specific search space (claimed “…via … a mobile-station-device-specific search space”).  So, MS determines the CRC code and how the CRC code is scrambled, wherein the CRC code is scrambled using a C-RNTI or CB-RNTI so the CRC code is associated with C-RNTI or CB-RNTI.
Descramble the physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the common search space or from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has 
…
Suzuki et al do not disclose …determine a value associated with a scrambling sequence associated with the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space, the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space, the value determined based on a RNTI and a scrambling parameter provided by higher layers on a condition the physical downlink control channel transmission is received via the WTRU-specific search space.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a C-RNTI or CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space (claimed “via the common search space”) or mobile-station-device-specific search space to transmit to MS, and then MS descrambles the downlink control information from the common search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information (claimed “the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Also: Pan et al disclose in Section 0028 lines 8-11 that “Also in the common search space, the UE performs blind detection for a PDCCH scrambled with a Cell Radio Network Temporary Identifier (C-RNTI) in the format of the DCI format 1A.” (refer also to Section 0038; claimed “the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  via the WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information (claimed “the value determined based on a RNTI and a scrambling parameter provided by higher layers on a condition the physical downlink control channel transmission is received via the WTRU-specific search space”, wherein the C-RNTI or CB-RNTI is the claimed “RNTI” and the CRC code is the claimed “scrambling parameter”).  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.” (claimed “determine the value based on a RNTI … provided by higher layers”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …determine a value associated with a scrambling sequence associated with the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space, the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space, the value determined based on a RNTI and a scrambling parameter provided by higher layers on a condition the physical downlink control channel transmission is received via the WTRU-specific search space.  One would have been motivated to do so since according to convention, a cell-id is used to 
Referring to claim 39, refer to the rejection of claim 23 and claim 24.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2012/0307777 to Pan et al in view of U.S. Publication No. 2012/0182869 to Iwamura et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al in view of U.S. Publication No. 2010/0240385 to Lohr et al, and in further view of U.S. Publication No. 2013/0301597 to Kim et al (support found in Provisional Application No. 61/436574).
Refer to the rejection of claims 27 and 36, the rejection of claim 28, and the rejection of claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120093021 to Kim et al disclose in Figures 1-18 a method of processing a terminal PCI from a first downlink component carrier and a second downlink component carrier, which comprises initializing a scrambling sequence for a PDCCH.  Refer to Sections 0025-0141.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
November 15, 2021